Citation Nr: 1009079	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from June 1945 to December 
1946, October 1947 to October 1952, and from October 1957 to 
June 1972, which included a tour of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2009, the Veteran presented hearing testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  The transcript of the hearing is 
associated with the claims file.  

In November 2009, the Board referred the Veteran's case to 
the Veterans Health Administration (VHA) for a medical expert 
opinion to address certain medical questions pertaining to 
the issues on appeal, and the medical opinion from a VA 
clinical audiologist (S.T.) was obtained later that month.  A 
copy of the VHA medical opinion was sent to the Veteran in 
December 2009, and he was advised that he had 60 days in 
which to review the medical opinion and submit any additional 
evidence or argument he had in support of his claims.  
38 C.F.R. §§ 20.902, 20.903.  In January 2010, the Veteran 
submitted additional argument and waived his right to initial 
RO consideration of the evidence.  38 C.F.R. §§ 19.9, 
20.1304(c).  He further indicated that he had no additional 
evidence, medical or otherwise, to submit in connection with 
his claims, and consequently, his representative released the 
claims folder for appellate review prior to the expiration of 
the 60-day period.  See letter dated January 8, 2010, from 
the representative.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of service connection for hearing loss is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
Veteran's current tinnitus is causally or etiologically 
related, at least in part, to his military service.  


CONCLUSIONS OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, additional discussion of those procedures is 
unnecessary.

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Veteran contends that his current tinnitus is due to 
acoustic trauma sustained during active military service as a 
result of excessive exposure to military noise.  He further 
asserts that his tinnitus began during his period of active 
military service. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, where a Veteran served continuously for ninety 
(90) days or more during a period of war or after December 
31, 1946, and manifests certain chronic diseases, such as 
organic diseases of the nervous system (e.g., tinnitus), to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

	Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus, for 
reasons explained below.

The Board notes that the evidence establishes current 
tinnitus.  Although the Board recognizes that the May 2008 VA 
examining audiologist wrote in the examination report that 
the Veteran said his tinnitus was no longer present, the 
Veteran had previously reported that he had ongoing bilateral 
tinnitus and ringing in his ears at the time he filed his 
claim in April 2008.  See April 2008 Statement in Support of 
Claim, VA Form 4138.  More recently, at the August 2009 
Travel Board hearing, he again reported that he currently had 
tinnitus.  See Transcript at 13-14.  The Veteran is 
considered competent to report the presence of tinnitus, and 
there is no indication from the record that his account of 
current tinnitus is not credible.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  In view of the foregoing, the 
Board accepts the Veteran's lay report as sufficient evidence 
of current tinnitus.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.).

Thus, we conclude that the Veteran has a consistent tinnitus 
disorder, and the Board will next consider whether the 
evidentiary record supports in-service incurrence.

The Board notes that the Veteran's service treatment records 
(STRs) are devoid of any complaints of, findings of, or 
references to tinnitus.  He also specifically denied having a 
history of ear, nose, or throat trouble and hearing loss on 
the January 1972 retirement report of medical history.  

However, according to his separation documents (the DD Forms 
214), the Veteran's military occupational specialties (MOS) 
over the course of his periods of active military service 
included that of rifleman, clerk typist, traffic-rate clerk, 
and traffic manager.  He has competently reported having been 
exposed to loud noise during his period of service.  His 
competent lay account of exposure to noise is shown to be 
consistent with the circumstances of his service and is 
deemed credible.  

The Board additionally notes that the Veteran's first 
reference to tinnitus is shown in April 2008, in his claim 
for benefits.  However, the Veteran has also competently 
reported that he has experienced tinnitus since the early 
1960s, which was during his period of active military 
service.  There is no indication that his account of having 
experienced tinnitus since service is not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(finding that the Board may weigh the absence of 
contemporaneous evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.).     

Furthermore, the VHA reviewer provided a thorough summary of 
pertinent findings and other evidence contained in the claims 
folder and concluded that it was at least as likely as not 
that the Veteran's tinnitus was a result of both his military 
and civilian noise exposure, given the Veteran's history.  
See November 2009 VHA medical opinion.  Because the reviewer 
has specialized medical expertise in auditory matters and 
provided a sound rationale consistent with the documentation 
of record to support her conclusion, the Board affords the 
medical opinion significant probative value in determining 
whether tinnitus is related to active service.  Furthermore, 
there is no medical opinion to the contrary of record.

Thus, in consideration of the above, the Board concludes that 
evidence for and against the claim for service connection for 
tinnitus is at least in approximate balance.  Although the 
STRs are devoid of any references to tinnitus and the 
earliest mention of tinnitus was in 2008, approximately 36 
years after his retirement from service, the Veteran has 
competently reported that his tinnitus began in service and a 
competent medical opinion attributes the tinnitus, at least 
in part, to his periods of service.  Accordingly, the Board 
will resolve reasonable doubt in favor of the Veteran in this 
case, and grant service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

In making this determination, the Board recognizes that the 
VHA reviewer attributed the Veteran's tinnitus to both his 
military and civilian noise exposure, but could not determine 
to what degree each had contributed without resort to mere 
speculation.  Nonetheless, the evidence sufficiently supports 
the grant of service connection and such matter will be 
resolved by the agency of original jurisdiction when 
assigning the disability rating for tinnitus.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has asserted that his current bilateral hearing 
impairment is due to acoustic trauma sustained during active 
military service as a result of excessive exposure to 
military noise.  However, in the alternative, the Veteran 
contends that his high frequency hearing loss is a secondary 
disability caused by his tinnitus.  See April 2008 VA Form 
4138.  Now, for reasons previously explained, service 
connection has been awarded for tinnitus. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In light of the Veteran's contention that his hearing 
loss is secondary to tinnitus, VA must consider whether 
service connection for the Veteran's claimed hearing loss is 
warranted on a secondary basis.

While medical opinions were obtained in connection with the 
Veteran's hearing loss claim during the course of this 
appeal, they only addressed the relative probability of 
whether his hearing loss was directly related to service and 
did not include an opinion on the relative probability of 
whether his hearing loss was secondarily related to tinnitus.  
Because the Veteran is now service-connected for tinnitus, 
the medical opinions are not adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  Thus, a remand for a 
supplemental opinion addressing secondary service connection 
is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the claims folder to the May 
2008 VA audiological examiner (or another 
appropriate examiner if M.M. is not 
available) to obtain a supplemental 
medical opinion.  If another medical 
examination is needed in order to provide 
the requested opinion, please so schedule.    

a.  Based on review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent degree of probability), or 
unlikely (less than a 50 percent 
probability) that the Veteran's current 
hearing impairment was either caused or 
aggravated by his now service-connected 
tinnitus.  

b.  If the examiner finds that it was 
unlikely that tinnitus caused or 
aggravated hearing loss, the examiner is 
asked to provide an opinion, based on 
review of the claims folder to include 
the November 2009 VHA opinion, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability), or unlikely (less than a 50 
percent probability) that the Veteran's 
current hearing impairment was causally 
or etiologically related to his period of 
active military service, to include any 
symptomatology or acoustic trauma 
therein.  

In so doing, the examiner should 
specifically address what appear to be 
contradictory statements by the 
audiologist in the May 2008 examination 
report acknowledging the presence of a 
mild hearing loss at 4000 Hertz most 
likely the result of presbycusis on the 
1972 examination, but concluding that 
hearing loss was less likely than not the 
result of military service.  Judicial 
precedent has held that service 
connection for a hearing loss is not 
precluded when the Veteran first met VA's 
definition of a hearing disability (at 38 
C.F.R. § 3.385) after service.

c.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated, 
to include consideration of the theory 
that his claimed hearing loss was caused 
or aggravated by his now service-connected 
tinnitus.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given an appropriate period of time for 
response. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


